DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rotating bodies” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating bodies” in claim 2, “a phase lead compensation element”  in claims 9 and 10 and “differential element and proportional element ” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “rotating bodies”, “a phase lead compensation element” and “differential element and proportional element ” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “bodies” coupled with functional language “rotating” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 2 recited the limitation “rotating bodies” and there is no equivalence structure recited in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recited in line 3, the limitation “rotating bodies”, claims 9 and 10 recited in lines 1 and 2, the limitation “a phase lead compensation element” and  in claim 11 recited in line 3, the limitation “differential element and proportional element ” that invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites in line 9, the term "smooth" is a relative term which renders the claim indefinite.  The term "a smooth continuous time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno US. Publication (2013/0269548) hereinafter Kohno (48) in view of Kohno US. Publication (2011/0226141) hereinafter Kohno (41).
Regarding claim 1, (Alternative)
Kohno (48) discloses a press machine (1,2) comprising: 
a hydraulic cylinder (23,25) configured to drive a slide (26); 

a plurality of servomotors (3a-b, 33) axially connected to rotating shafts of the plurality of hydraulic pumps/motors (2a-b) respectively (see fig.12 and 13); 
a first pressure source (1) having a constant pressure equal to or higher than 0.3 MPa (see Para.[0057]) and connected to each of second ports of the plurality of hydraulic pumps/motors (see fig.12); 
a second pressure source (1’ of system 90’ see fig 12) having a constant pressure (see Para.[0066]) and connected to a second pressurizing chamber (24 see fig.12 there are two chambers) of the hydraulic cylinder (23,25) that drives the slide (26) in a reverse direction (see fig.12 and 13); 
a slide position commander (51,51’) configured to output a slide position command signal (see fig.13) for the slide (26); 
a slide position detector (15) configured to detect a position of the slide (26) and output a slide position signal (see para.[0053]); and 
a slide position controller (100-5) configured to control the plurality of servomotors (3a-b, 33) so that the position of the slide (26) matches a position corresponding to the slide 
a second pressure source (1’, similar to 1) having a constant pressure equal to or higher than 0.3 MPa (see Para.[0057]) but does not disclose a second pressure source to have the constant pressure to be equal to or higher than 1 Mpa.
Kohno (48) and Kohno (41) disclose both art in the same field of endeavor (i.e. press machine).
Kohno (48), in a similar art, teaches a press (1,2) with a second pressure source (6) to have the constant pressure to be equal to or higher than 1 Mpa (Para.[0066]) and since both reference teach the pressure sources therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the second pressure source such that it can accumulate a constant pressure to be equal to or higher than 1 Mpa. A simple substitution of Kohno (48)’s second pressure source with that of Kohno (41) will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position command signal output from the slide position commander has a smooth continuous time differential signal (see para.[0023]).
Regarding claim 4,

Kohno (48) discloses wherein the slide position command signal output from the slide position commander (51,51’) changes to form a sinusoidal curve or a crank curve (see para.[0099]).
Regarding claim 7,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses a plurality of angular velocity detectors (13,14) configured to each detect rotational angular velocities of the plurality of servomotors (3a-b, 33), wherein the slide position controller (100-5 similar to 101-1) includes a stabilization controller (53a) configured to use angular velocity signals respectively detected by the plurality of angular velocity detectors (13,14), as angular velocity feedback signals (see para.[0066]).
Regarding claim 8,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position controller (100-5 similar to 101-1) includes a feedforward compensator (54-57) that receives the slide position command signal as an input signal, and causes a feedforward compensation amount calculated by the feedforward compensator to act on a torque command signal of the plurality of servomotors (3a-b, 33) calculated based on the slide position command signal and the slide position signal (see para.[0067], [0080]-[0081]).
Regarding claim 11,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 8.

Regarding claim 12,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein a plurality of the hydraulic cylinders (23,25 see fig.12 for multiple cylinders) configured to drive the slide are arranged in parallel (see fig.12), and the plurality of hydraulic pumps/motors (2a-b) and the plurality of servomotors (3a-b, 33) are provided for each of the hydraulic cylinders (23,25).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno (48) in view of Kohno (41) as applied to claim 1 above, and further in view of Takao et al. US. Patent (10,286,442) hereinafter Takao.
Regarding claim 5,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position commander (51,51’) outputs the slide position command signal which makes a number of strokes per minute of the slide (see para.[0106] and fig.13A) but does not disclose the number of strokes per minute to be equal to or more than 100.
Kohno (48) and Takao disclose both art in the same field of endeavor (i.e. press machine).
Takao, in a similar art, teaches a press (see fig.1) with a control unit (16) having a slide position commander (28) outputs the slide position command signal (line connected to elements 21 and 23, see fig.1, additionally see col.6 lines 4-13) which makes a number KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 6,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position commander (51,51’) outputs the slide position command signal which causes a stroke amount from a top dead center to a bottom dead center of the slide (see para.[0088] and [0093]) but does not disclose a stroke amount to be equal to or less than 50 mm.
Takao, in the similar art, teaches a press (see fig.1) with a control unit (16) having a slide position commander (28) outputs the slide position command signal (line connected to elements 21 and 23, see fig.1, additionally see col.6 lines 4-13) which causes a stroke amount from a top dead center to a bottom dead center of the slide/knockout pin (23) (see Col.11 line 16, the amount of stroke of the knockout pin element 23, see fig.1, 11 and 12) and since both reference teach the slide position KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno (48) in view of Kohno (41) as applied to claim 8 above, and further in view of Kohno US. Patent (6,085,520) hereinafter Kohno (20).
Regarding claim 9,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 8.
Kohno (48) discloses wherein the feedforward compensator (54-57) calculates the feedforward compensation  amount (see para.[0067], [0080]-[0081]) but does not disclose the feedforward compensator calculates by a phase lead compensation element.
Kohno (48) and Kohno (20) disclose both art in the same field of endeavor (i.e. press machine).
Kohno (20), in a similar art, teaches a press (title) having a slide position controller (400) with the feedforward compensator (410) calculates by a phase lead compensation element (410A-B) is represented by (1 + Twb.S)/(1 + Twa.S) (see fig.4), where s is a 
It would have been obvious to the skilled artisan before the effective filing date to construct the slide position controller of Kohno (48) with phase lead compensation element, as taught by Kohno (20), as it would be beneficiary to Kohno (48), to be able to improve the precision of control operations.
Regarding claim 10,
The prior art Kohno (48) as modified by Kohno (41) and Kohno (20), discloses all limitations in claim 9.
Kohno (48) as modified by Kohno (41) and Kohno (20), discloses wherein the phase lead compensation element (Kohno (20), 410A-B) is represented by (1 + Twb - s)/(1 + Twa - s) (Kohno (20), see fig.4 (1+ta.S and 1+tb.S), where s is a Laplace operator, Twa and Twb are each constants, and the constants Twa and Twb are set in accordance with a number of strokes per minute of the slide and a stroke amount from a top dead center to a bottom dead center of the slide (Kohno (48), see para.[0088] and [0093]).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 20, 2022



/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725